Title: From Alexander Hamilton to Robert Morris, [18 March 1795]
From: Hamilton, Alexander
To: Morris, Robert



Albany March 18th 1795
My Dear Sir

I called at your house the Evening before you left Town to bid you adieu & was sorry that I was not so fortunate as to find you at home. I am now here with Mrs. Hamilton at her Fathers house where we shall remain till the beginning of June & then take up our abode at New York where I shall be at all times happy to have it in my power to render you any service or pleasure. Your steady friend ship & firm support to me officially and Mrs. Morris and your kindness to Mrs. Hamilton & myself personally will not easily be forgotten.
Having made an investment for Mr. Church as I informed you was my intention I found it requisite to adopt temporary expedients to supply the place of the sum belonging to him in your hands.
I must therefore request you as speedily as may be to come to my relief. If not convenient to you to accelerate the payment, it will answer every purpose to me if you can make an arrangement for possessing me of your draft upon any good house in New York to be accepted payable within any term not exceeding four months. This by ascertaining the payment of the sum at a day certain in New York will enable me to shape the business in a manner more agreeable to my views & feelings than it now wears.
You will perceive in this my desire to consult your accommodation, and on the other hand I entertain a reliance that you will not suffer me to remain long under any embarrassment in a case in which I made an unauthorised use of another’s money merely through friendly motives.

Mrs. Hamilton joins in Compliments to Mrs. Morris. I remain Dr Sir with true respect & regard
Your obed servt

A Hamilton
Robert Morris Esqr

